*242AMENDED ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petitions of Comet Enterprises, Inc. and Amy 0. Johnson for further review be, and the same are, granted. As Comet Enterprises, Inc. and Amy 0. Johnson have separately petitioned for further review, they are designated as appellants and shall file simultaneous briefs in that capacity. These appellants shall mutually agree as to the division of time alloted for oral argument and shall notify the court in writing of that agreement. The briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. All briefing starts from the filing date of this order. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
IT IS FURTHER ORDERED that the Real Property Law Section of the Minnesota State Bar Association is invited to serve and file a brief as amicus curiae. The Section should notify the court in writing within 10 days of the date of this order of their intention to serve and file such a brief simultaneous with that of the designated appellants.